Exhibit 10.36

LOGO [g20124image002.jpg]

EMPLOYEE AGREEMENT

This Agreement (“Agreement”) is made by and between Palm, Inc. and the
undersigned Employee (“I” or “me”) and shall be effective as of the first day of
my employment (“Effective Date”) with Palm, Inc. or any of its subsidiaries,
branch offices, affiliates and successors (together, “Palm” or “Company”).

I recognize that Palm is engaged in a continuous program of research,
development, sales and production relating to its business, present and future.
As part of my employment with Palm and considering that I will or may have
access to information that Palm considers confidential, I understand and agree
that I have certain obligations relating to conflicts of interest, confidential
information and inventions that I develop during that employment.

In consideration for my at-will employment by Palm or my continued employment
at-will by Palm and the compensation received therefore, I agree as follows:

1. Definition of Palm. For purposes of this Agreement, the term “Palm” shall
include Palm and its present and future subsidiaries, branch offices, affiliates
and successors. I agree that if I accept a transfer to another division or any
parent, subsidiary, branch office or affiliated corporation of Palm, this
Agreement will remain in full force and effect and will continue to define my
obligations to Palm and any such related corporation regarding conflicts of
interest, Confidential Information and inventions, except to the extent
prohibited by the applicable law.

2. Confidentiality.

2.1 I will maintain in strictest confidence and will not directly or indirectly
disclose or use, either during or after the term of my employment, any
proprietary, trade secret or confidential information or know-how belonging to
Palm (“Confidential Information”), whether or not in written form and whether or
not marked as confidential, except to the extent required to perform duties on
behalf of Palm and authorized by Palm. Confidential Information refers to any
information not generally known which is obtained from Palm, or which is
learned, discovered, developed, conceived, originated or prepared by me, whether
in whole or part, during my employment with Palm. Such Confidential Information
includes, but is not limited to, information relating to the following (whether
or not reduced to writing): Palm’s inventions, hardware, software, source code,
object code or other products or technologies, research and development,
production processes, manufacturing and engineering processes, machines and
equipment, finances, product pricing, market and sales information, customer
names and other customer information, marketing and development plans,
production and future business plans, employee records and personnel information
(including compensation), and any other information which is identified or
treated as confidential or proprietary by Palm. Confidential Information also
includes any information belonging to third parties, including, but not limited
to, customers and suppliers of Palm, who may have disclosed such information
directly or indirectly to me as the result of my status as an employee of Palm
under an obligation of confidentiality.

2.2 I also agree to comply with all United States (and applicable local country)
laws, regulations and orders and all Palm policies and practices concerning
export and/or re-export of technology, software, source code, object code or
other products or technologies acquired by me through any means while employed
by or associated with Palm.

3. Return of Confidential Information and Other Materials. At any time at the
request of Palm, but in no event later than termination of my employment with
Palm, I will deliver to Palm all written and tangible material and information
recorded or stored on any electronic, optical or other recording/storage medium,
including all copies thereof, in my possession or control that incorporates or
reflects the Confidential Information, and permanently destroy all copies that
cannot be delivered. If original Confidential Information cannot be delivered, I
will contact Palm to enable transfer of such Confidential Information to Palm
before I permanently destroy it.

 

1 of 5



--------------------------------------------------------------------------------

4. Inventions.

4.1 Definition of Inventions. I understand that the term “Inventions”, as used
in this Agreement, means any new or useful idea, art, discovery, design,
contribution, finding or improvement, whether or not patentable, and all related
know-how and Confidential Information, and that inventions include, but are not
limited to, all designs, discoveries, formulae, processes, manufacturing
techniques, mask works, semiconductor designs, computer software, inventions,
marks, logos, improvements, works of authorship and ideas.

4.2 Disclosure and Assignment of Inventions. Except for Prior Inventions
(described in Section 4.3 below), I will promptly disclose and describe to Palm
all Inventions which I may solely or jointly conceive, create, develop, or
reduce to practice during the period of my employment with Palm (i) which relate
to Palm’s business or anticipated business or research or development,
(ii) which are developed in whole or in part on Palm’s time or with the use of
any of Palm’s equipment, supplies, facilities or trade secret information, or
(iii) which are suggested by or result from any task assigned to me or work I
perform for Palm. I agree to disclose to Palm all Inventions developed by me to
permit a determination as to whether or not the Inventions should be the
property of Palm. If Palm and I disagree as to whether or not the Inventions
should be the property of Palm, it will be my responsibility to prove that it
should not be Palm’s property. I agree to assign and do hereby assign to Palm my
entire right, title and interest worldwide in such Inventions, except those
which I prove to Palm’s reasonable satisfaction are not Palm’s property, and in
all intellectual property rights based upon such Inventions. I will, on Palm’s
request, promptly execute a specific assignment of title to Palm, as more fully
set forth in Subsection 4.5 below.

4.3 Prior Inventions. Set forth on Exhibit A are all Inventions (“Prior
Inventions”) made by me prior to my employment with Palm which relate to Palm’s
business or Palm’s demonstrably anticipated research and development (issued
patents and patent applications filed prior to the commencement of my employment
with Palm (including its predecessor organizations) need not be listed). Exhibit
A contains no confidential information. If no Prior Inventions are listed in
Exhibit A, I represent that I have no Prior Inventions and all Inventions are
assigned to Palm pursuant to Section 4.2 above except for patent applications
and issued patents that have been filed prior to the commencement of my
employment with Palm.

4.4 Nonassignable Inventions. I understand that, pursuant to Sections 2870 and
2872 of the California Labor Code, I am not required to assign to Palm any
Invention for which no equipment, supplies, facility or trade
secret/confidential information of Palm was used and which was developed
entirely on my own time, and (i) which does not relate at the time of conception
or reduction to practice to the business of Palm or Palm’s actual or
demonstrably anticipated research or development or (ii) which does not result
from any work performed by me for Palm. This limited exclusion does not apply to
any patent or invention covered by a contract between Palm and the United States
or any of its agencies requiring full title to such patent or invention to be in
the United States.

[Notification to California employees only: The obligation to assign under
Section 4.2 of this Agreement does not apply to an invention that qualifies
fully under the provisions of Section 2870 of the California Labor Code. I
understand that a copy of that code section will be made available to me upon
request.]

4.5 Execution of Documents. I agree to perform, during and after my employment
with Palm, all acts deemed necessary or desirable by Palm to permit and assist
it, at its expense, in perfecting and enforcing the full benefits, enjoyment,
rights and title throughout the world in the Inventions assigned to Palm
hereunder. Such acts may include, but are not limited to, execution of documents
and assistance or cooperation in the registration and enforcement of applicable
patents, copyrights or other forms of protection, or other legal proceedings.

5. Conflict of Interest/Competitive Employment.

5.1 I will perform for Palm such duties as may be designated by Palm from time
to time and as are consistent with my Offer Letter of even date herewith. I will
devote my best efforts on behalf of Palm throughout my employment.

5.2 I have received and read the Palm Code of Conduct and agree to conform my
behavior to it. I will do no work (whether or not for pay) for myself or any
other person or concern that is along the lines of Palm’s business or
anticipated business or research and development, is along the lines competitive
therewith, or in any other way

 

2 of 5



--------------------------------------------------------------------------------

conflicts with my obligations set out in this Agreement, Palm’s conflict of
interest policy, or the best interests of Palm, without the prior written
consent of an authorized officer of Palm.

5.3 I will promptly disclose to Palm all relevant information regarding any
potential or actual conflict.

5.4 I will use my skills and my abilities to develop useful concepts, products,
processes, techniques, information, and similar ideas to advance the business of
Palm. I understand that the verb “develop” as used in this Agreement in various
forms includes within its meaning to conceive, author, make, invent, devise,
construct, and reduce to practice.

6. Non-Solicitation. During the term of my employment with Palm and for a period
of one (1) year thereafter, I will not solicit or encourage or cause others to
solicit or encourage, any employees of Palm to terminate their employment with
Palm.

7. No Conflicting Obligations.

7.1 I represent that my execution and performance of this Agreement are not a
violation or breach of any other agreement between me and any other person or
entity. I will not disclose to Palm, or use or induce Palm to use, any
confidential or proprietary information or material belonging to any previous
employer or other person or entity without the prior written consent of such
employer, person or entity, which consent will be presented to Palm prior to any
such disclosure or use. I will not enter into any agreement, whether written or
oral, in conflict with the provisions of this Agreement.

7.2 I will comply and do all things necessary for Palm to comply with the laws
and regulations of all governmental entities under which Palm does business and
with the provisions of contracts between such governmental entities or its
contractors and Palm that relate to intellectual property or the safeguarding of
information.

8. Survival. Notwithstanding the termination of my employment, Sections 2, 3, 4,
6 and 9 shall survive such termination. This Agreement does not in any way
restrict my right or the right of Palm to terminate my employment at any time,
for any reason or for no reason.

9. Employment Relationship. I acknowledge and agree that the employment
relationship between Palm and me is voluntary and “at will,” without any fixed
term and may, therefore, be terminated by either me or Palm at any time without
notice or cause. This Agreement does not alter this employment relationship or
provide consideration for any contract of continued employment.

10. Specific Performance. A breach of any of the promises, representations, or
conditions contained herein will result in irreparable and continuing damage to
Palm for which there will be no adequate remedy at law, and Palm shall be
entitled to seek injunctive relief and/or a decree for specific performance, and
such other relief as may be proper (including monetary damages if appropriate).

11. Waiver. The waiver by Palm of a breach of any provision of this Agreement by
me will not operate or be construed as a waiver of any other or subsequent
breach by me.

12. Severability. If any part of this Agreement is determined to be invalid or
unenforceable, that part will be amended to achieve as nearly as possible the
same effect as the original provision and the remainder of this Agreement will
remain in full force and effect.

13. Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of California as applied to agreements
entered into and performed entirely within California between California
residents except where applicable law requires the application of local or host
country law.

14. Entire Agreement. This Agreement, together with my Offer Letter, Management
Retention Agreement and Severance Agreement, constitute the entire agreement
between me and Palm relating to this subject matter and supersedes all prior or
simultaneous representations, discussions, negotiations and agreements, whether

 

3 of 5



--------------------------------------------------------------------------------

written or oral. This Agreement may be amended or modified only with the written
consent of both me and Palm’s Vice President of Human Resources.

15. Assignment. This Agreement may be assigned by Palm. I may not assign or
delegate my duties under this Agreement without Palm’s prior written approval.
This Agreement shall be binding upon my heirs, successors and permitted
assignees.

I CERTIFY AND ACKNOWLEDGE THAT I HAVE CAREFULLY READ ALL OF THE PROVISIONS OF
THIS AGREEMENT AND THAT I UNDERSTAND AND WILL FULLY AND FAITHFULLY COMPLY WITH
ITS PROVISIONS.

 

Palm, Inc.     Employee By:    /S/ RENA A. LANE     Signature:    /S/ JON
RUBINSTEIN Print Name:    Rena A. Lane     Print Name:    Jon Rubinstein Title:
  

Senior Vice President, Human Resources

    Date:    June 2, 2007 Date:    June 1, 2007       

 

4 of 5



--------------------------------------------------------------------------------

EXHIBIT A

EMPLOYEE’S PRIOR INVENTIONS

DESCRIPTION OF INVENTION(S)

 

5 of 5